DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered. 
Claims 1-20 are pending. Claims 18-20 are withdrawn. Claims 1-17 have been considered on the merits herein. 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

laboratory medium is taken to be a medium used to grow microbes in a laboratory setting and thus does not provide any limitations to what said medium is nor clearly define or differentiate a culture medium.  Applicant’s specification does not describe what the microbial cells or specific laboratory culture medium are. The specification does not provide any working examples. The specification lists any microbe, any culture medium and culture conditions encompassing a number of combinations without any guidance on how to choose the microbial cells and appropriate first and second culture mediums.  Thus, it is clear that applicant does not have possession of the invention encompassed by the current claims. In addition, Applicant’s Fig. 1 demonstrates the life cycle and specification paragraphs (0002-0005, 0043) describe that cells are found in a growth state in the native environment, in which they have suitable nutrients, however when adverse growth conditions are presented at least some cells undergo dedifferentiation and stop growing and reproducing, proceeding to a dormant, quiescent state but can then resume growth. The sample suspected of containing cells according to applicants invention can comprise cells 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Buerger (The Scout Model: A new viewpoint on microbial survival strategies, Dissertation, 2010, IDS). 
Buerger teaches a scout model of the microbial life cycle wherein cells which are dormant, wake-up or are resuscitated into active cells. Regarding claim 2, they teach that microbial cells enter into dormancy and survive unfavorable conditions from st parag.). Buerger teaches that microbial cells exist in a non-growing state i.e. dormancy (1.1) from which they can emerge and resume growth. Individual microbes enter a state of reversible dormancy from which they exit in a random fashion due to noise in gene networks (abstract).  Model microbes used were M. tuberculosis, M. smegmatis and E. coli. Isolation of single cells showed these cells were able to initiate growth at random times and up to 2 months (abstract). They teach that in environmental samples such as from sea waters, although microorganisms regularly isolated from the sea waters are faster growers, there are a large number of slow growing bacteria, which can take thousands of years to grow and that almost 98% (1.1, p. 14) fail to grow on traditional media, i.e. the great plate count anomaly (p. 14, 2nd parag) and may be due to inadequate growth conditions.  They teach that some newly discovered species grow on some occasions, but not others, which could be explained by dormancy or VBNC state, i.e. viable but non-culturable cells (p. 14, 2nd parag., p. 15, 1st parag., p. 20, 1st parag.).  VBNC’s are viable but not detectable using traditional techniques. Many have tested this phenomenon by treating bacteria with antibiotics, where a small population survive the treatment by becoming dormant but resume growth after removal of the antibiotic, these cells are also known as persister cells (p. 15, last parag.-p. 16).  Some persister cells demonstrated being in a non-growing dormant state even before antibiotic treatment (p. 16, 1st parag.) but grew immediately after removal of antibiotics in the same medium in which they failed to grow in before antibiotic addition (p. 17, 1st parag., p. 22, 1st parag.). Another example of dormant cells is latent infections wherein subpopulations evade the nd parag., p. 22, 2nd parag.). 
Buerger propose the scout model, where cells in a sample or population exist as subpopulations or two states, i.e. population of actively growing cells and subpopulations of dormant cells. When conditions are permissive populations consist of actively growing and some dormant cells. Under adverse conditions some cells will die and others will become dormant non-growing cells increasing the pool of non-growing cells (step 11, section 1.2) which exit dormancy in a random stochastic pattern, resulting in scout cells (1.2, p. 17).  The scout cells randomly awake and test the environment for favorable conditions upon which the population is re-established.  Buerger state that “this proposed strategy would be useful in allowing populations to persist in environments of constant changes and challenges, ensuring propagation even if the dormant cells lack mechanisms of detecting conditions conductive to growth (p. 17, last parag.).”  As Buerger described above, some visible cells from environments fail to grow on traditional media and these unculturable cells represent a majority of species detected.  These cells are deemed the dormant scout cells (p. 20, whole page). So while cells are seemingly incapable of growing in a first culture medium, the cells stochastically awake between the removal the antibiotic and plating (p. 22, 1st parag.). Their scout model demonstrates that an environmental sample which contains growing cells may also contain some dormant cells which are quiescent and yet appear incapable of growing in a first culture medium yet randomly awake between stress factors and re-introduction to the first culture medium and initiate growth. When these quiescent cells are present it is exceedingly difficult to isolate these nd parag.) and may be deemed “unculturable” in at least one nutrient medium which may be an erroneous conclusion (p. 49, 2nd parag., p. 50, last parag.). 
Regarding claims 4-8, 11, 12, 15, 16, 17 Buerger teach the isolation of marine microorganisms from sea water (2.2.1, p. 26) and subsampled. They later isolated single cells (p. 28-29) and cultured in Agar with LB media (p. 28, last parag.). They were cultured for 4 months and growth observed in agar plugs is termed initial growth. The plugs having initial growth were placed in seawater with LB media. They were then subcultured in seawater with LB in 24-well plates (p. 30).  Marine microorganisms were also plated on petri dishes with 1.5% bacto agar with ranges of LB.  The environmental cells were mixed with sea water and 0.1%LB in microtiter plates with one cell per 50ul aliquot. Plated were inspected monthly.  Wells having growth were subcultured (p. 35). 
Regarding claim 14, Buerger teach the isolation of novel species (p. 37, p. 43-44, p. 50, 1st parag.). They teach optimal nutrient concentrations for total recovery (p.40). 
All subsets of microtiter plates showed new growth at 5, 6, and 18 months of incubation (p. 40, 41, Fig. 2.7). 
Regarding claims 4-8, 16, 17, in the single cell formatted cultures, species exhibited growth at different time points during the 5 month incubation period (p. 44, last parag., Fig. 2.10).  When subcultured, 60% grew in the first month whereas only 0.6% of all isolates grew within the first month (p. 45, 46 and Fig. 2.11).  In conclusion, the single-cell experiments confirmed the scout model.  The vast majority of environmental cells are thought to be in a non-growing state and thus the environment cells are used as a source of dormant cells. The non-growing cells are capable of growth, will divide 
Regarding claim 2 and 3, Buerger teaches dormancy studies in which E. coli is induced to reversible dormancy. VBNC studies teaches that dormancy can be induced by nutrient starvation, changes in osmotic pressure, exposure to visible light and incubation in sea water, for example (p. 51-58). For dormancy induction cells were exposed to starvation, osmotic pressure and visible light exposure conditions. E. coli cells are first grown to exponential or stationary phases and then diluted in sterile water or sea water and incubated at 4°C or 37°C and sampled weekly.  Total cell count, cultivable cell count and viable cell count were determined. Stationary phase cultures were then diluted to PBS or sea water and incubated at room temperature with a 26 watt bulb. Total cell count, cultivable cell count and viable cell count were again determined (p.51-54). Microtiter plates are also loaded with single or 10 cells/well and cultured and observed (p. 54-55). Buerger also used diffusion chambers for incubation of stationary cultures in seawater (p. 55). Total cell count, cultivable cell count and viable cell count were again determined. 
Regarding claims 1-4, 12, 13, Buerger also tested antibiotic treatments (p. 57 and p. 71 section 3.3.2). Mid-exponential or stationary phase cultures were exposed to differing amounts of antibiotics (p. 58) for 3 hours (mid-expon.) and 6 hours (stationary). Antibiotics are then removed and cells are resuspended and cultured in liquid and solid media (p. 58). Cells which underwent antibiotic treatment awakened at different time E. coli cells consistent with the scout model (p. 78). They teach treating the E. coli cells with gentamicin and noticing awakening at various times of 8 weeks (p. 69-73, Fig. 3.14-3.16). 
Buerger also tested Mycobacterium smegmatis, a model organism for Mycobacterium tuberculosis responsible for latent infections. M. smegmatis is induced into dormancy via oxygen depletion via the Wayne model (p. 79-81, 87-89) and cultured into microtiter plates.  Dormancy was achieved and resulted in a suspension where 99.9% of cells are non-growing (p. 85-86). Early and late growing cells were subcultured in 7H9 medium (p. 82-83) and dormant cells recovered after 48-72 hours (p. 83, Fig. 4.1, 4.2).  In conclusion they find that their scout model may explain the “great plate count anomaly” and may allow for recovery and discovery of novel environmental species and can explain microbial survival in the unfavorable environments and in the human body (p. 110).
Before the effective filing date of the claimed invention, Buerger reasonably demonstrates a method of reprogramming a population of microbial cells comprising providing environmental samples of microbial cells which are incapable of reproduction in either unfavorable environmental conditions in a first culture medium, applying a stress factor to the cells to induce dormancy wherein the stress factor is nutrients, chemical agents, light exposure, for example, allowing the cells to remain dormant in a second medium and then exposing the population to the first culture medium wherein the cells become capable of reproducing, i.e. the cells awake from dormancy.  Buerger demonstrates that persister cells exist which could not grow before antibiotic treatment, during antibiotic treatment and then awoke after removal of the antibiotic.  Buerger 
Thus, the references anticipates the claimed subject matter. 
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. Applicant argues that the claimed invention allows reprogramming changing the ability to grow on certain nutrients or other factors available in different culture media i.e. the second medium being different from the first by containing a stress factor such as an antibiotic or having different nutrient availability, for example.  Applicant argues that Buerger starts with cells that are already quiescent in their natural environment and allows them to resume growth in a new environment not reprogrammed to grow in a different medium, but merely reawaked. Applicant argues that the cells of the invention are placed in a laboratory state of quiescence, subjected to a stress factor to stimulate reprogramming and then allowed to reawaken in a new culture medium. 
It is the Examiners position that Buerger propose the scout model, where cells in a sample or population exist as subpopulations or two states, i.e. population of actively growing cells and subpopulations of seemingly dormant cells. Under adverse conditions some cells will die and others will become dormant non-growing cells increasing the pool of non-growing cells (step 11, section 1.2) which exit dormancy in a random some visible cells from environments fail to grow on traditional media and these unculturable cells represent a majority of species detected.  These cells are deemed the dormant scout cells (p. 20, whole page).  Buerger induce quiescence in microbial cells by exposing to stress factors and introducing back to initial environments and find cells are capable of reproducing in their first culture medium upon awakening and inducing dormant cells to grow. They also suggest that the awakening may be governed by processes within the cell, rather than its surroundings (p. 109, conclusion) and that microbes survive in the environment and human body, based on a stochastic exit from dormancy by scout cells and signaling the success of the scout to the rest of the still dormant population. The scout model represents the “great plate count anomaly” and allows for recovery of novel species from the large reservoir of uncultivated species. They teach that the microbial life cycle consists of periods of dormancy and activity with stochastic processes governing dormancy to activity (p. 109-111).  Therefore, they teach that natural environments (soil and seawater, for example) comprise microbes which may be viable and capable of growth but are non-growing even in appropriate nutrient conditions and thus once made dormant, they can be awakened to initiate growth in accordance with the scout model. So while cells are seemingly incapable of st parag.). Their scout model demonstrates that an environmental sample which contains growing cells may also contain some dormant cells which are quiescent and yet appear incapable of growing in a first culture medium yet randomly awake between stress factors and re-introduction to the first culture medium and initiate growth. When these quiescent cells are present it is exceedingly difficult to isolate these cells using conventional approaches (p. 49, 2nd parag.) and may be deemed “unculturable” in at least one nutrient medium which may be an erroneous conclusion (p. 49, 2nd parag., p. 50, last parag.). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             
/TAEYOON KIM/           Primary Examiner, Art Unit 1632